Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 1 of 27




                           EXHIBIT A
Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 2 of 27
Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 3 of 27
     Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 4 of 27                              6/26/2019 10:06 AM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 34681670
                                                                                                            By: Nelson Cuero
                                                                                                 Filed: 6/26/2019 10:06 AM

                                       CAUSE NO.

TEXTILE REAL ESTATE            §
INVESTMENTS, LLC; TEXTILE      §
RECYCLER, INC.,                §                              IN THE DISTRICT COURT OF
     Plaintiffs,               §
                               §
                               §
v.                             §                              HARRIS COUNTY, TEXAS
                               §
                               §
NATIONAL CONTAINER GROUP, LLC, §
     Defendant.                §                              ______ JUDICIAL DISTRICT

                             PLAINTIFFS’ ORIGINAL PETITION

          Textile Real Estate Investments, LLC (hereinafter referred to as “Textile Real Estate”),

and Textile Recycler, Inc. (hereinafter referred to as “Textile Recycler,” collectively referred to as

“Plaintiffs”) complain of National Container Group, LLC (hereinafter referred to as “Defendant”

or “National Container Group”), and respectfully shows as follows:

                                           I.
                                DISCOVERY CONTROL PLAN

1.     Plaintiffs intend for discovery to be conducted under Level 3 of Rule 190 of the Texas

Rules of Civil Procedure. This case involves complex issues and will require extensive discovery.

Therefore, Plaintiffs ask the court to order that discovery be conducted in accordance with a

discovery control plan tailored to the circumstances of this suit.

                                          II.
                             PARTIES AND PROCESS SERVICE

2.     Plaintiff Textile Real Estate is a Texas limited liability company with its principal place of

business in Harris County, Texas.

3.     Plaintiff Textile Recycler is a Texas corporation with its principal place of business in

Harris County, Texas.


Textile v. National Container Group            Page 1
Plaintiffs’ Original Petition
      Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 5 of 27



4.      Defendant National Container Group, LLC is a foreign limited liability company engaging

in the business of sales and services in Texas. Defendant may be served with process through their

registered agent for service Lexis Document Services Inc. at 701 Brazos Street, Suite 1050, Austin,

Texas 78701.

5.      The Clerk is requested to issue Citations.

                                              III.
                                         JURISDICTION

6.      Plaintiffs seek monetary relief over $2,000,000. Such damages sought are within the

jurisdictional limits of the court. Plaintiffs contend that the determination of damages is within

the sole discretion of the Judge and Jury, but make this stipulation as required by TEX.R.CIV.P. §

47.

 7.     The court has jurisdiction over Defendant National Container Group because this

Defendant engages in the business of sales and services in Texas, and because Plaintiffs’ causes

of action arise out of this Defendant’s business activities in Texas.

                                                IV.
                                              VENUE

 8.     Venue is proper in Harris County, Texas, because the property giving rise to this cause of

action is situated in Harris County, Texas, and the events forming the basis of this lawsuit occurred

in Harris County, Texas. TEX.CIV.PRAC.REM.CODE §15.032.

                                                V.
                                              FACTS

 9.     Plaintiff Textile Real Estate owned certain real property with improvements located at

13131 Almeda Road, Houston, TX 77045. That property was leased to Defendant National




Textile v. National Container Group            Page 2
Plaintiffs’ Original Petition
      Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 6 of 27



Container Group, LLC. The lease was to be in effect from August 1, 2014 through January 31,

2019. The lease was in effect on May 28, 2018.

10.     Knowingly, and in violation of the lease, National Container Group (without the

knowledge or consent of Textile Real Estate) stored and used numerous hazardous chemicals in

the property, including concentrated hydrogen peroxide, various acids, paint thinners, and other

highly volatile chemicals. These chemicals were improperly stored, improperly combined.

Specifically, the lease agreement states the following:

        Permitted Use: Tenant represents and warrants to Landlord that Tenant intends to
        use the Premises for the reconditioning, storage, and distribution of empty plastic
        drums, steel drums, and composite IBC=s (sic) and other related items and
        operations. Tenant’s use of the Property is restricted to those purposes specified in
        this Section and no other unless Tenant obtains Landlord’s prior written consent to
        any change in use.

11.     The storage of hazardous chemicals in the drums housed by National Container Group

expressly violated the permitted use clause of the lease. Textile Real Estate never consented to this

change in use. Storage of hazardous chemicals is not a related operation to “reconditioning,

storage, and distribution of empty plastic drums, steel drums, and composite IBC=s….” These

practices constituted a knowing, intentional, and material breach of the lease agreement.

12.     National Container Group, through these practices, created an unreasonably dangerous

condition on the property, allowing chemicals to leak through their containers, potentially causing

wide-spread contamination of both the slab upon which the building sat, the underlying soils, and

nearby lands (including a stream).

13.     National Container Group was not qualified to use or store the chemicals they were secretly

housing, and failed to take necessary safety precautions, mixed dangerous chemicals together

without proper supervision, qualification, certification, testing, control, or warnings. National



Textile v. National Container Group            Page 3
Plaintiffs’ Original Petition
      Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 7 of 27



Container Group failed to properly supervise, dispose of, monitor, or store the chemicals or their

dangerous combinations. In fact, National Container Group took no safety precautions whatsoever.

14.     On or about May 28, 2018 a fire broke out at the property, causing the total destruction of

the building, and severely damaging the surrounding properties. This fire was caused by National

Container Group negligently storing rags in a large bucket with paint and other chemicals that

ignited. The fire was greatly exacerbated by the hidden presence of the chemicals stored by

National Container Group. The presence of these chemicals has all but prevented Textile from

rebuilding due to the greatly increased environmental concerns.

15.     Plaintiff Textile Recyclers operated out of the adjacent warehouse. Following the fire, the

warehouse had to be cleaned, and the business was forced to be shut down while the clean-up

efforts were completed. The corrosive and toxic nature of the smoke and fallout from the fire

caused the near total destruction of Textile Recycler’s inventory, causing severe economic

damages and debilitating the business practices of Textile Recyclers. Due to the fire, and the

chemicals it included, Textile Recyclers had to replace all inventory present at the time of the fire.

16.     But for the negligence and unreasonably dangerous conditions created by Defendant,

Plaintiff Textile Real Estate would have been able to re-build, and Textile Recyclers could have

continued their normal business operations.

17.     National Container Group refused to accept comparable accommodations from Textile

Real Estate, and has ceased paying rents, even though such amounts would continue to be owed

due to National Container Group’s knowing, intentional, and material breach of the lease

agreement.

                               VI.
  CAUSES OF ACTION AGAINST DEFENDANT NATIONAL CONTAINER GROUP



Textile v. National Container Group            Page 4
Plaintiffs’ Original Petition
      Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 8 of 27



   i.        BREACH OF CONTRACT

18.       Plaintiff Textile Real Estate re-incorporates paragraphs 8 through 17 as if fully stated

herein.

19.       A valid contract existed between Plaintiff Textile Real Estate and Defendant. This contract

was in full force and effect on the date of the occurrence.

20.       Defendant’s conduct, as stated above and incorporated herein, constituted a material breach

of the contract between Plaintiff Textile Real Estate and Defendant.

21.       This material breach proximately caused Plaintiff Textile Real Estate’s damages, including

lost rents from the building originally occupied by Defendant. In an attempt to mitigate its

damages, Plaintiff Textile Real Estate offered to relocate Defendant to another of its buildings, but

Defendant refused and has ceased paying rent, further damaging Plaintiff’s business.

   ii.       NEGLIGENCE, GROSS NEGLIGENCE, NEGLICENGE PER SE

22.       Plaintiffs re-incorporate paragraphs 8 through 17 as if fully stated herein.

23.       Accordingly, both Plaintiffs further state that Defendant and its agents, officers, and

employees, for whose acts and omissions such Defendant is in all things responsible, engaged in

several acts and omissions constituting negligence, negligence per se, gross negligence, gross

negligence per se, gross neglect, and malice, as defined by the Texas Civil Practice and Remedies

Code and all applicable law, and such acts and omissions, among others, are as follows:

          a. In secretly storing the hazardous chemicals in an extremely dangerous and
             unsafe manner Defendant created an unreasonably dangerous condition at the
             property;

          b. In knowingly storing hazardous chemicals without proper certification,
             qualification, or safety measures in place;

          c. In failing to inform Plaintiff about its storage and usage of these dangerous and
             hazardous chemicals


Textile v. National Container Group              Page 5
Plaintiffs’ Original Petition
      Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 9 of 27



        d. In failing to store the chemicals in proper containers or to dispose of the
           chemicals in a safe manner, or in a manner prescribed by law;

        e. In dumping hazardous chemicals onto the ground at the facility, unreasonably
           creating environmental hazards

24.     Due to Defendant’s negligence, Plaintiff Textile Real Estate has been unable to rebuild the

warehouse, has had to incur the costs of clean-up, and has been unable to receive rental income

from the property. Plaintiff Textile Recyclers had to replace its entire inventory, cease its normal

business operations, and clean the interior of the remaining warehouse.


                                              VII.
                                            DAMAGES

25.     Plaintiffs re-incorporate paragraphs 8 through 23 as if fully stated herein.

26.     As a result of Defendant’s conduct Plaintiffs have suffered substantial damages including

lost income, lost revenues, lost rents, diminution of value of the property, and environmental

impact costs, including cleanup costs, and testing costs.

27.     As a result of Defendant’s breach of the contract, Plaintiff Textile Real Estate seeks to

recover its reasonable and necessary attorney’s fees along with consequential damages.

28.     For Defendant’s knowing conduct, Plaintiffs seek consequential and exemplary damages.

29.     For Defendant’s gross negligence Plaintiffs seek consequential and exemplary damages.

30.     Plaintiffs plead for any and all prejudgment and post-judgment interest.

                                         VIII.
                                REQUEST FOR DISCLOSURE

31.     Pursuant to Texas Rule of Civil Procedure 194, Plaintiffs request that Defendant disclose

the information or material described in Rule 194.2.

                                                IX.
                                           JURY DEMAND


Textile v. National Container Group            Page 6
Plaintiffs’ Original Petition
      Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 10 of 27




32.     Plaintiffs hereby request a jury trial and tenders the appropriate jury fee.

                                                  X.
                                                PRAYER

33.     WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that upon trial hereof,

Plaintiffs have and recover such sums as would reasonably and justly compensate Plaintiffs in

accordance with the rules of law and procedure, both as to actual damages, economic damages,

mental anguish damages, and all punitive and exemplary damages as may be found. In addition,

Plaintiffs request the award of attorney’s fees for the trial and any appeal of this case, for all costs

of Court on their behalf expended, and for any other and further relief, either at law or in equity,

to which Plaintiffs may show themselves to be justly entitled.

                                                              Respectfully submitted,

                                                               GREEN & KLEIN

                                                               By:     /s/ Hunter M. Klein____
                                                                       HUNTER M. KLEIN
                                                                       State Bar No.: 24082117
                                                                       klein@greentriallaw.com
                                                                       ROBERT D. GREEN
                                                                       State Bar No.: 08368025
                                                                       green@greentriallaw.com
                                                                       440 Louisiana St., Suite 1900
                                                                       Houston, Texas 77002
                                                                       (713) 654-9222 - Telephone
                                                                       (713) 654-52155 - Fax

                                                               ATTORNEY FOR PLAINTIFFS




Textile v. National Container Group             Page 7
Plaintiffs’ Original Petition
Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 11 of 27

                 2019-43587 / Court: 270




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 12 of 27             7/3/2019 11:36 AM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 34874120
                                                                                       By: Anna Evetts
                                                                             Filed: 7/3/2019 11:36 AM




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 13 of 27




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
      Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 14 of 27                              7/3/2019 2:23 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 34883460
                                                                                                             By: Lisa Thomas
                                     CAUSE NO.: 2019-43587                                          Filed: 7/3/2019 2:23 PM


TEXTILE REAL ESTATE INVESTMENTS,                        §      IN THE DISTRICT COURT OF
LLC; TEXTILE RECYCLER, INC.,                            §
                                                        §
VS.                                                     §      HARRIS COUNTY, TEXAS
                                                        §
NATIONAL CONTAINER GROUP, LLC,                          §      270th JUDICIAL DISTRICT




                                                                                 k
                DEFENDANT’S ORIGINAL ANSWER AND JURY DEMAND




                                                                              ler
                                                                           tC
TO THE HONORABLE JUDGE OF THIS COURT:




                                                                       ric
        COMES NOW, NATIONAL CONTAINER GROUP, LLC, hereafter referred to as




                                                                    ist
Defendant, and files this Original Answer in response to the claim(s) of TEXTILE REAL ESTATE




                                                                 sD
INVESTMENTS, LLC; TEXTILE RECYCLER, INC., hereafter referred to as Plaintiff, and




                                                              es
                                                            rg
respectfully shows the Court and Jury the following:

                                                  I.
                                                        Bu
                                                       n
                                                 ily

        Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant denies each and every,
                                              ar



all and singular, the material allegations contained in Plaintiff’s Petition, and demands strict proof
                                          M
                                        of




thereof as required by the constitution and laws of the State of Texas.
                                     e




                                              II.
                                 ffic




        Defendant pleads Chapter 33 of the Texas Civil Practice and Remedies Code, and asks the
                              O




Court and Jury to consider the relative damages and conduct of the parties and all tortfeasors,
                               y
                            op




including the Plaintiff, and accord the Defendant full benefit of said law. This Defendant is entitled
                       C
                   ial




to an offset, credit or percentage reduction based upon a determination of the relative fault of all
                fic




persons and tortfeasors or upon the amount of money paid by all other Defendants, persons, and/or
          of
        Un




tortfeasors to Plaintiff.

                                                 III.

        Pursuant to Rule 216 of the Texas Rules of Civil Procedure, Defendant hereby demands a

trial by jury and makes application therefore.
    Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 15 of 27

        WHEREFORE, PREMISES CONSIDERED, Defendant, having answered herein, prays

that Plaintiff take nothing by this suit, that Defendant be discharged without delay, that Defendant be

awarded all costs of Court, and all further relief, both general and special, legal and equitable, to which

this Defendant may be justly entitled.

                                                 Respectfully submitted,




                                                                                   k
                                                                                ler
                                                 AYIK & ASSOCIATES




                                                                             tC
                                                                         ric
                                                                      ist
                                                 _____________________________________
                                                 M. DEAN SOLOMON




                                                                   sD
                                                 State Bar No. 18832200
                                                 Mailing Address:




                                                                es
                                                 P.O. Box 64093



                                                             rg
                                                 St. Paul, MN 55164-0093
                                                         Bu
                                                 PHYSICAL ADDRESS:
                                                 4650 Westway Park Blvd., Suite 150
                                                        n
                                                 Houston, Texas 77041
                                                   ily

                                                 Direct No.: (281) 606-8963
                                                ar


                                                 Main Tel. No.: (281) 606-8950
                                                 Facsimile No.: (281) 606-8970
                                            M




                                                 ESERVICE ONLY: EservHous@travelers.com
                                         of
                                      e




                                                 ATTORNEY FOR DEFENDANT,
                                  ffic




                                                 NATIONAL CONTAINER GROUP, LLC
                            y O
                         op
                      C
                  ial
               fic
          of
        Un




                                                    2
    Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 16 of 27

                              CERTIFICATE OF SERVICE
       The undersigned attorney certifies that a true and correct copy of the above and foregoing
instrument has been forwarded to all known counsel of record as listed below by certified mail,
return receipt requested, and/or e-file/e-service, and/or via hand delivery, and/or via facsimile, on
this the 2nd day of July, 2019.
Via E-Service: klein@greentriallaw.com
Hunter M. Klein




                                                                                k
Green & Klein




                                                                             ler
440 Louisiana St., Suite 1900




                                                                          tC
Houston, Texas 77002




                                                                      ric
                                                                   ist
                                                                sD
                                                      ______________________________




                                                            es
                                                      M. DEAN SOLOMON



                                                         rg
                                                      Bu
                                                     n
                                                ily
                                             ar
                                          M
                                       of
                                    e
                                  ffic
                           y O
                        op
                    C
                 ial
              fic
         of
       Un




                                                 3
    Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 17 of 27                        7/23/2019 2:30 PM
                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                             Envelope No. 35358131
                                                                                                      By: Anna Evetts
                                                                                            Filed: 7/23/2019 2:30 PM

                                    CAUSE NO. 2019-43587

TEXTILE REAL ESTATE INVESTMENTS, §                     IN THE DISTRICT COURT OF
LLC; TEXTILE RECYCLER, INC.,     §
      Plaintiff                  §
                                 §                      HARRIS COUNTY, TEXAS
V.                               §
                                 §
NATIONAL CONTAINER GROUP, LLC,   §
      Defendant                                        270TH JUDICIAL DISTRICT

               DEFENDANT’ NATIONAL CONTAINER GROUP, LLC’S
              UNOPPOSED MOTION FOR SUBSTITUTION OF COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendant, NATIONAL CONTAINER GROUP, LLC, in the above-

styled and numbered cause, and pursuant to Rule 10 of the Texas Rules of Civil Procedure,

respectfully moves the Court to substitute Mark L. Clark, of the law firm of Thompson, Coe,

Cousins & Irons, L.L.P. as attorney of record for Defendant NATIONAL CONTAINER

GROUP, LLC, and to allow M. Dean Solomon and the law firm of AYIK & ASSOCIATES to

withdraw as attorneys of record for said Defendant.

                                               I.
       Pursuant to Rule 10 of the Texas Rules of Civil Procedure, Defendant’s new attorney of

record information is as follows:

                                        Mark L. Clark
                                   State Bar No. 00789226
                             Email: MLClark@thompsoncoe.com
                                    Phone (713) 403-8286
                            Thompson, Coe, Cousins& Irons, L.L.P.
                                 One Riverway, Suite 1400
                                    Houston, Texas 77056
                                  Facsimile (713) 403-8299

                                               II.




                                                                        7002279 v1 (71110.00018.000)
    Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 18 of 27



        Defendant approves of the substitution of Mark L. Clark, as lead counsel, Thompson,

Coe, Cousins & Irons, L.L.P. in place and stead of M. Dean Solomon and the law firm of AYIK

& ASSOCIATES as their attorneys of record.

                                               III.
        This substitution is not sought for delay and will not be used as a basis for delaying the

setting of this case.

        WHEREFORE, PREMISES CONSIDERED, Defendant NATIONAL CONTAINER

GROUP, LLC respectfully request the Court to enter an Order substituting Mark L. Clark, as

lead counsel, Diandra Pastor and Joshua Eberle of the law firm of Thompson, Coe, Cousins &

Irons, L.L.P. in place and stead of M. Dean Solomon and the law firm of AYIK &

ASSOCIATES and to allow M. Dean Solomon and the law firm of AYIK & ASSOCIATES to

withdraw as attorneys of record in this matter and for such other and further relief to which they

may be justly entitled.

                                             Respectfully submitted,

                                             AYIK & ASSOCIATES


                                             By:    /s/ M. Dean Solomon *by permission
                                                   M. Dean Solomon
                                                   State Bar No. 18832200
                                                   Mailing Address:
                                                   P.O. Box 64093
                                                   St. Paul, MN 55164-0093
                                                   PHYSICAL ADDRESS:
                                                   4650 Westway Park Blvd., Suite 150
                                                   Houston, Texas 77041
                                                   Direct No.: (281) 606-8963
                                                   Main Tel. No.: (281) 606-8950
                                                   Facsimile No.: (281) 606-8970
     Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 19 of 27



                                           THOMPSON COE COUSINS & IRONS, LLP

                                           By:          /s/ Mark L. Clark
                                              Mark L. Clark
                                              State Bar No. 00789226
                                              Email: MLClark@thompsoncoe.com
                                              One Riverway, Suite 1400
                                              Houston, Texas 77056
                                              Tel: 713-403-828
                                              Fax: 713-403-8299
                                           ATTORNEYS FOR DEFENDANT NATIONAL
                                           CONTAINER GROUP, LLC




                           CERTIFICATE OF CONFERENCE

1.     After drafting this motion the movant and respondent have conferred with each other and
       in good faith have attempted to resolve the matter; and
       a. __X___     Respondent has agreed and is unopposed to Movant’s request under this
                     motion.
       b. ______     This matter has been discussed with respondent and no agreement on the
                     motion could be reached because: ______________________________.
       c. __X___     Plaintiff’s counsel is unopposed to Movant’s request under this motion.


2.     After drafting this motion movant has been unsuccessful in attempts to contact the
       respondent on the following dates, times and by the following means:

                                                        Mark L. Clark                          _
                                                  Mark L. Clark
    Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 20 of 27



                                CERTIFICATE OF SERVICE

    I hereby certify that a true and correct copy of the above and foregoing document has been
sent to all known counsel by e-service, first class mail, telecopy, hand delivery and/or certified
mail, return receipt requested on this the 23rd day of July, 2019:

                              Hunter M. Klein
                              Robert D. Green
                              GREEN & KLEIN
                              440 Louisiana, Suite 1900
                              Houston, Texas 77002

                              M. Dean Solomon
                              AYIK & ASSOCIATES
                              4650 Westway Park Blvd., Suite 150
                              Houston, Texas 77041



                                                          /s/ Mark L. Clark
                                                    Mark L. Clark
    Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 21 of 27



                                     CAUSE NO. 2019-43587

TEXTILE REAL ESTATE INVESTMENTS, §                           IN THE DISTRICT COURT OF
LLC; TEXTILE RECYCLER, INC.,     §
      Plaintiff                  §
                                 §                            HARRIS COUNTY, TEXAS
V.                               §
                                 §
NATIONAL CONTAINER GROUP, LLC,   §                           270TH JUDICIAL DISTRICT
      Defendant


        ORDER GRANTING UNOPPOSED MOTION TO SUBSTITUTE COUNSEL

       BE IT REMEMBERED that on this day came to be considered the Unopposed Motion for

Substitution of Counsel (the "Motion") filed herein by the counsel of record for Defendant

NATIONAL CONTAINER GROUP, LLC in the above-entitled and numbered cause, and it

appearing to the Court that such Motion should be GRANTED.

       It is accordingly, ORDERED, ADJUDGED, and DECREED that M. Dean Solomon and

the law firm of AYIK & ASSOCIATES, are allowed to withdraw as attorneys of record for

Defendant NATIONAL CONTAINER GROUP, LLC, and that Mark L. Clark, as lead counsel,

Diandra Pastor and Joshua Eberle of the law firm of Thompson, Coe, Cousins & Irons, L.L.P. be

substituted as counsel of record for all purposes in all phases of the litigation of the above-entitled

cause in place of M. Dean Solomon and the law firm of AYIK & ASSOCIATES, 4650 Westway

Park Blvd., Suite 150, Houston, Texas 77041.

       SIGNED this        day of _____________________, 2019.


                                               __________________________________________
                                               JUDGE PRESIDING
      Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 22 of 27




AGREED AS TO FORM AND CONTENT:

AYIK & ASSOCIATES                           THOMPSON COE COUSINS & IRONS LLP


By:    /s/ M. Dean Solomon *by permission   By:     /s/ Mark L. Clark           _
      M. Dean Solomon                             Mark L. Clark
      State Bar No. 18832200                      State Bar No. 00789226
      Mailing Address:                            MLClark@thompsoncoe.com
      P.O. Box 64093                              Diandra Pastor
      St. Paul, MN 55164-0093                     State Bar No. 24105052
      PHYSICAL ADDRESS:                           DPastor@thompsoncoe.com
      4650 Westway Park Blvd., Suite 150          Joshua A. Eberle
      Houston, Texas 77041                        State Bar No. 24062706
      Direct No.: (281) 606-8963                  Jeberle@thompsoncoe.com
      Main Tel. No.: (281) 606-8950               One Riverway, Suite 1400
      Facsimile No.: (281) 606-8970               Houston, Texas 77056
                                                  Tel: (713) 403-8210
                                                  Fax: (713) 403-8299
Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 23 of 27



                                                                          Pgs-1

                                                                          SBATX




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 24 of 27



                                                                          Pgs-4

                                                                          DCORX




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 25 of 27




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 26 of 27




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02764 Document 1-2 Filed on 07/26/19 in TXSD Page 27 of 27




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
